Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is responsive to amendment filed on 08/01/2022. Claims 1, 3, 5, 10, 12, 14, and 18 are amended. Claims 25 and 26 are new. Claims 1, 3, 5, 7-10, 12, 14, 16-19, and 22-26 are pending examination.
	

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9, 10, 18 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al. (Foreign Application No. JP2017116995A) in view of Biswas et al., (U.S. Patent Application Publication No. US20170154348A1).
	As to Claim 1, Kojima teaches an operation management apparatus comprising a processor programed to manage operation of a vehicle for boarding user; (Description “Technical Field” paragraph: an information processing apparatus, an information processing application, an information processing system, an information processing method, and the like that provide a specific service related to a car to a car user such as recommending safe driving in a car such as a car), and (Description of embodiments “Embodiment 1” paragraph: the beacon 1 can be activated only when the wired connection is made. By comprising in this way, it is also possible to selectively start the beacon 1 only at the time of boarding),acquire sensor data from an acceleration sensor that is on board the vehicle (claims paragraph: An acceleration sensor for detecting the acceleration of the vehicle) via a network (Fig. 1 and Description of embodiments “Embodiment 1” paragraph: receives acceleration information transmitted from the communication device 7 of the beacon 1), the acceleration sensor being configured to detect an acceleration of the vehicle; (Fig. 1 and Description of embodiments “Embodiment 1” paragraph: receives acceleration information transmitted from the communication device 7 of the beacon 1), and (claims paragraph: An acceleration sensor for detecting the acceleration of the vehicle),determine whether a first event has occurred on board the vehicle based on the acquired sensor data, the first event occurring when an absolute value of the acceleration indicated in the sensor data exceeds a predetermined acceleration value; and (Fig. 1 and Description of embodiments “Embodiment 1” paragraph: determining whether the vehicle is in a driving situation from acceleration, position information, sound, etc., for example, whether the acceleration exceeds a threshold, whether the position information has changed within a predetermined time),in response to determining that the first event has occurred based on the acquired sensor data, determine an incentive while the user is on board the vehicle; and  (claims paragraph: A server including a reward granting unit that grants a reward based on at least the speed, the travel distance, the number of sudden braking and sudden starts, and the number of sudden handles),transmit, to a terminal apparatus of the user via the network (Description of embodiments “Embodiment 1” paragraph: a reward to be given by the reward granting unit in the server), information regarding the incentive (claims paragraph: a reward granting unit in the server grants a reward) to thereby grant the incentive to the user while the user is on board the vehicle (Technical Field paragraph: car user). 
Kojima does not teach wherein the processor is further programed to determine that a second event has occurred on board the vehicle when a change is made to an operation route for the vehicle while the user is on board, and in response to determining that the second event has occurred, determine the incentive while the user is on board the vehicle;
transmit, to the terminal apparatus of the user via the network, the information regarding the incentive to thereby grant the incentive to the user while the user is on board the vehicle.
However Biswas teaches wherein the processor is further programed to determine that a second event has occurred on board the vehicle (0028: The commission rates can be dynamically determined based on one or more factors that include source and destination of service location, route requested (heavy traffic or light traffic, road conditions, etc.), type of service (class of vehicle, etc.), start and end times of the service request (e.g., peak hours or non-peak hours) and the profiles of the drivers) when a change is made to an operation route (0028: destination of service location, route) for the vehicle while the user is on board, and in response to determining that the second event has occurred, determine the incentive while the user is on board the vehicle (0028: a dynamic pricing system can also include beneficial discounts offered to customers of the taxi service); and (0028: Embodiments are disclosed that can provide a dynamic pricing system for determining commission rates offered to service operators and service providers. In one embodiment, a dynamic pricing system for determining commission rates can be offered to taxi services for different types of requests or rides from customers. The embodiment for a dynamic pricing system can also include beneficial discounts offered to customers of the taxi service. The commission rates can be dynamically determined based on one or more factors that include source and destination of service location, route requested (heavy traffic or light traffic, road conditions, etc.), type of service (class of vehicle, etc.), start and end times of the service request (e.g., peak hours or non-peak hours) and the profiles of the drivers. The type of request can be determined by origin, destination, and time of request. The optimal commission rates are estimated for taxi drivers, in a limited number of iterations, using exploration-exploitation framework. The model is a semi-batched one, where service requests are allowed to accumulate for every time epoch (e.g., typically, less than 1 min.) and thereafter matched with available cabs, limousines, etc., in real time. This can be accomplished using the knowledge of current estimates of acceptable commission rates to the drivers as learned by the dynamic pricing system. When the responses of drivers are known, the estimates are updated by matching the requests to the driver's response. Behavior of each driver is assumed to be consistent, and only those drivers are considered whose cabs are available to service a request within a predetermined radius of each request. In some embodiments customer discounts can be provided using prepaid plans using an electronic wallet to reward loyalty. These discounts are provided to the customer in advance to implement transparency and encourage customer loyalty to the service provider),transmit, to the terminal apparatus of the user via the network, the information regarding the incentive to thereby grant the incentive to the user while the user is on board the vehicle;(0028: beneficial discounts offered to customers of the taxi service), and (0028: Embodiments are disclosed that can provide a dynamic pricing system for determining commission rates offered to service operators and service providers. In one embodiment, a dynamic pricing system for determining commission rates can be offered to taxi services for different types of requests or rides from customers. The embodiment for a dynamic pricing system can also include beneficial discounts offered to customers of the taxi service. The commission rates can be dynamically determined based on one or more factors that include source and destination of service location, route requested (heavy traffic or light traffic, road conditions, etc.), type of service (class of vehicle, etc.), start and end times of the service request (e.g., peak hours or non-peak hours) and the profiles of the drivers. The type of request can be determined by origin, destination, and time of request. The optimal commission rates are estimated for taxi drivers, in a limited number of iterations, using exploration-exploitation framework. The model is a semi-batched one, where service requests are allowed to accumulate for every time epoch (e.g., typically, less than 1 min.) and thereafter matched with available cabs, limousines, etc., in real time. This can be accomplished using the knowledge of current estimates of acceptable commission rates to the drivers as learned by the dynamic pricing system. When the responses of drivers are known, the estimates are updated by matching the requests to the driver's response. Behavior of each driver is assumed to be consistent, and only those drivers are considered whose cabs are available to service a request within a predetermined radius of each request. In some embodiments customer discounts can be provided using prepaid plans using an electronic wallet to reward loyalty. These discounts are provided to the customer in advance to implement transparency and encourage customer loyalty to the service provider). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kojima to include transmit, to the terminal apparatus of the user via the network, the information regarding the incentive to thereby grant the incentive to the user while the user is on board the vehicle of Biswas. Motivation to do so comes from the knowledge well known in the art that transmit, to the terminal apparatus of the user via the network, the information regarding the incentive to thereby grant the incentive to the user while the user is on board the vehicle would provide the rider an incentive that he can use in future rides and that would promote an increase in the sales and would therefore make the method/system more profitable.

As to claim 9, Kojima, and Biswas  an operation management system comprising:the operation management apparatus according to claim 1; and (same rejection as claim 1), the vehicle; (claims paragraph: vehicle).

	As to Claim 10, Kojima teaches an operation management method executed by an operation management apparatus configured to manage operation of a vehicle for boarding a user, the operation management method comprising:  (Description “Technical Field” paragraph: an information processing apparatus, an information processing application, an information processing system, an information processing method, and the like that provide a specific service related to a car to a car user such as recommending safe driving in a car such as a car), and (Description of embodiments “Embodiment 1” paragraph: the beacon 1 can be activated only when the wired connection is made. By comprising in this way, it is also possible to selectively start the beacon 1 only at the time of boarding),acquiring sensor data from an acceleration sensor that is on board the vehicle(claims paragraph: An acceleration sensor for detecting the acceleration of the vehicle) via a network (Fig. 1 and Description of embodiments “Embodiment 1” paragraph: receives acceleration information transmitted from the communication device 7 of the beacon 1), the acceleration sensor being configured to detect an acceleration of the vehicle; (Fig. 1 and Description of embodiments “Embodiment 1” paragraph: receives acceleration information transmitted from the communication device 7 of the beacon 1), and (claims paragraph: An acceleration sensor for detecting the acceleration of the vehicle),determining whether a first event has occurred on board the vehicle based on the acquired sensor data, the first event occurring when an absolute value of the acceleration indicated in the sensor data exceeds a predetermined acceleration value; and (Fig. 1 and Description of embodiments “Embodiment 1” paragraph: determining whether the vehicle is in a driving situation from acceleration, position information, sound, etc., for example, whether the acceleration exceeds a threshold, whether the position information has changed within a predetermined time),in response to determining that the first event has occurred based on the acquired sensor data, determining an incentive while the user is on board the vehicle; and (claims paragraph: A server including a reward granting unit that grants a reward based on at least the speed, the travel distance, the number of sudden braking and sudden starts, and the number of sudden handles),transmitting, to a terminal apparatus of the user. via the network (Description of embodiments “Embodiment 1” paragraph: a reward to be given by the reward granting unit in the server), information regarding an-the incentive to thereby grant the incentive (claims paragraph: a reward granting unit in the server grants a reward) to the user while the user is on board the vehicle (Technical Field paragraph: car user).
Kojima does not teach determining that a second event has occurred on board the vehicle when a change is made to an operation route for the vehicle while the user is on board; and 
in response to determining that the second event has occurred, determining the incentive while the user is on board the vehicle; and
transmitting, to the terminal apparatus of the user via the network, the information regarding the incentive to thereby grant the incentive to the user while the user is on board the vehicle.
However Biswas teaches determining that a second event has occurred on board the vehicle when a change is made to an operation route for the vehicle (0028: destination of service location, route) while the user is on board (0028: a dynamic pricing system can also include beneficial discounts offered to customers of the taxi service); and (0028: Embodiments are disclosed that can provide a dynamic pricing system for determining commission rates offered to service operators and service providers. In one embodiment, a dynamic pricing system for determining commission rates can be offered to taxi services for different types of requests or rides from customers. The embodiment for a dynamic pricing system can also include beneficial discounts offered to customers of the taxi service. The commission rates can be dynamically determined based on one or more factors that include source and destination of service location, route requested (heavy traffic or light traffic, road conditions, etc.), type of service (class of vehicle, etc.), start and end times of the service request (e.g., peak hours or non-peak hours) and the profiles of the drivers. The type of request can be determined by origin, destination, and time of request. The optimal commission rates are estimated for taxi drivers, in a limited number of iterations, using exploration-exploitation framework. The model is a semi-batched one, where service requests are allowed to accumulate for every time epoch (e.g., typically, less than 1 min.) and thereafter matched with available cabs, limousines, etc., in real time. This can be accomplished using the knowledge of current estimates of acceptable commission rates to the drivers as learned by the dynamic pricing system. When the responses of drivers are known, the estimates are updated by matching the requests to the driver's response. Behavior of each driver is assumed to be consistent, and only those drivers are considered whose cabs are available to service a request within a predetermined radius of each request. In some embodiments customer discounts can be provided using prepaid plans using an electronic wallet to reward loyalty. These discounts are provided to the customer in advance to implement transparency and encourage customer loyalty to the service provider),in response to determining that the second event has occurred, determining the incentive while the user is on board the vehicle (0028: a dynamic pricing system can also include beneficial discounts offered to customers of the taxi service); and (0028: Embodiments are disclosed that can provide a dynamic pricing system for determining commission rates offered to service operators and service providers. In one embodiment, a dynamic pricing system for determining commission rates can be offered to taxi services for different types of requests or rides from customers. The embodiment for a dynamic pricing system can also include beneficial discounts offered to customers of the taxi service. The commission rates can be dynamically determined based on one or more factors that include source and destination of service location, route requested (heavy traffic or light traffic, road conditions, etc.), type of service (class of vehicle, etc.), start and end times of the service request (e.g., peak hours or non-peak hours) and the profiles of the drivers. The type of request can be determined by origin, destination, and time of request. The optimal commission rates are estimated for taxi drivers, in a limited number of iterations, using exploration-exploitation framework. The model is a semi-batched one, where service requests are allowed to accumulate for every time epoch (e.g., typically, less than 1 min.) and thereafter matched with available cabs, limousines, etc., in real time. This can be accomplished using the knowledge of current estimates of acceptable commission rates to the drivers as learned by the dynamic pricing system. When the responses of drivers are known, the estimates are updated by matching the requests to the driver's response. Behavior of each driver is assumed to be consistent, and only those drivers are considered whose cabs are available to service a request within a predetermined radius of each request. In some embodiments customer discounts can be provided using prepaid plans using an electronic wallet to reward loyalty. These discounts are provided to the customer in advance to implement transparency and encourage customer loyalty to the service provider),transmitting, to the terminal apparatus of the user via the network, the information regarding the incentive to thereby grant the incentive to the user while the user is on board the vehicle;(0028: beneficial discounts offered to customers of the taxi service), and (0028: Embodiments are disclosed that can provide a dynamic pricing system for determining commission rates offered to service operators and service providers. In one embodiment, a dynamic pricing system for determining commission rates can be offered to taxi services for different types of requests or rides from customers. The embodiment for a dynamic pricing system can also include beneficial discounts offered to customers of the taxi service. The commission rates can be dynamically determined based on one or more factors that include source and destination of service location, route requested (heavy traffic or light traffic, road conditions, etc.), type of service (class of vehicle, etc.), start and end times of the service request (e.g., peak hours or non-peak hours) and the profiles of the drivers. The type of request can be determined by origin, destination, and time of request. The optimal commission rates are estimated for taxi drivers, in a limited number of iterations, using exploration-exploitation framework. The model is a semi-batched one, where service requests are allowed to accumulate for every time epoch (e.g., typically, less than 1 min.) and thereafter matched with available cabs, limousines, etc., in real time. This can be accomplished using the knowledge of current estimates of acceptable commission rates to the drivers as learned by the dynamic pricing system. When the responses of drivers are known, the estimates are updated by matching the requests to the driver's response. Behavior of each driver is assumed to be consistent, and only those drivers are considered whose cabs are available to service a request within a predetermined radius of each request. In some embodiments customer discounts can be provided using prepaid plans using an electronic wallet to reward loyalty. These discounts are provided to the customer in advance to implement transparency and encourage customer loyalty to the service provider). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kojima to include transmitting, to the terminal apparatus of the user via the network, the information regarding the incentive to thereby grant the incentive to the user while the user is on board the vehicle of Biswas. Motivation to do so comes from the knowledge well known in the art that transmitting, to the terminal apparatus of the user via the network, the information regarding the incentive to thereby grant the incentive to the user while the user is on board the vehicle would provide the rider an incentive that he can use in future rides and that would promote an increase in the sales and would therefore make the method/system more profitable.

	As to Claim 18, Kojima teaches a vehicle for boarding a user to operate, wherein the vehicle is configured to ; (Description “Technical Field” paragraph: an information processing apparatus, an information processing application, an information processing system, an information processing method, and the like that provide a specific service related to a car to a car user such as recommending safe driving in a car such as a car), and (Description of embodiments “Embodiment 1” paragraph: the beacon 1 can be activated only when the wired connection is made. By comprising in this way, it is also possible to selectively start the beacon 1 only at the time of boarding),acquire sensor data from an acceleration sensor that is on board the vehicle (claims paragraph: An acceleration sensor for detecting the acceleration of the vehicle, the acceleration sensor being configured to detect an acceleration of the vehicle; (Fig. 1 and Description of embodiments “Embodiment 1” paragraph: receives acceleration information transmitted from the communication device 7 of the beacon 1), and (claims paragraph: An acceleration sensor for detecting the acceleration of the vehicle),transmit, to an operation management apparatus via a the sensor data, so as to enable the operation management apparatus to determine whether a first event has occurred on board the vehicle based on the transmitted sensor data, the first event occurring when an absolute value of the acceleration indicated in the sensor data exceeds a predetermined acceleration value; and (Fig. 1 and Description of embodiments “Embodiment 1” paragraph: determining whether the vehicle is in a driving situation from acceleration, position information, sound, etc., for example, whether the acceleration exceeds a threshold, whether the position information has changed within a predetermined time),in response to determining that the first event has occurred based on the transmitted sensor data, determine an incentive while the user is on board the vehicle; and (claims paragraph: A server including a reward granting unit that grants a reward based on at least the speed, the travel distance, the number of sudden braking and sudden starts, and the number of sudden handles),transmit, to a terminal apparatus of the user via the network (Description of embodiments “Embodiment 1” paragraph: a reward to be given by the reward granting unit in the server), information regarding the incentive (claims paragraph: a reward granting unit in the server grants a reward) to thereby grant the incentive to the user while the user is on board the vehicle (Technical Field paragraph: car user). 
Kojima does not teach wherein the vehicle is further configured to transmit, to the operation management apparatus via the network, information regarding a change made to an operation route for the vehicle so as to enable the operation management apparatus to determine whether a second event has occurred on board the vehicle based on the transmitted information regarding the change made to the operation route for the vehicle; and
in response to determining that the second event has occurred, determine the incentive while the user is on board the vehicle; and
transmit, to the terminal apparatus of the user via the network, the information regarding the incentive to thereby grant the incentive to the user while the user is on board the vehicle.
However Biswas teaches wherein the vehicle is further configured to transmit, to the operation management apparatus via the network, information regarding a change made to an operation route for the vehicle (0028: The commission rates can be dynamically determined based on one or more factors that include source and destination of service location, route requested (heavy traffic or light traffic, road conditions, etc.), type of service (class of vehicle, etc.), start and end times of the service request (e.g., peak hours or non-peak hours) and the profiles of the drivers) so as to enable the operation management apparatus to determine whether a second event has occurred on board the vehicle based on the transmitted information regarding the change made to the operation route (0028: destination of service location, route) for the vehicle (0028: a dynamic pricing system can also include beneficial discounts offered to customers of the taxi service); and (0028: Embodiments are disclosed that can provide a dynamic pricing system for determining commission rates offered to service operators and service providers. In one embodiment, a dynamic pricing system for determining commission rates can be offered to taxi services for different types of requests or rides from customers. The embodiment for a dynamic pricing system can also include beneficial discounts offered to customers of the taxi service. The commission rates can be dynamically determined based on one or more factors that include source and destination of service location, route requested (heavy traffic or light traffic, road conditions, etc.), type of service (class of vehicle, etc.), start and end times of the service request (e.g., peak hours or non-peak hours) and the profiles of the drivers. The type of request can be determined by origin, destination, and time of request. The optimal commission rates are estimated for taxi drivers, in a limited number of iterations, using exploration-exploitation framework. The model is a semi-batched one, where service requests are allowed to accumulate for every time epoch (e.g., typically, less than 1 min.) and thereafter matched with available cabs, limousines, etc., in real time. This can be accomplished using the knowledge of current estimates of acceptable commission rates to the drivers as learned by the dynamic pricing system. When the responses of drivers are known, the estimates are updated by matching the requests to the driver's response. Behavior of each driver is assumed to be consistent, and only those drivers are considered whose cabs are available to service a request within a predetermined radius of each request. In some embodiments customer discounts can be provided using prepaid plans using an electronic wallet to reward loyalty. These discounts are provided to the customer in advance to implement transparency and encourage customer loyalty to the service provider),in response to determining that the second event has occurred, determine the incentive while the user is on board the vehicle; and(0028: beneficial discounts offered to customers of the taxi service), and (0028: Embodiments are disclosed that can provide a dynamic pricing system for determining commission rates offered to service operators and service providers. In one embodiment, a dynamic pricing system for determining commission rates can be offered to taxi services for different types of requests or rides from customers. The embodiment for a dynamic pricing system can also include beneficial discounts offered to customers of the taxi service. The commission rates can be dynamically determined based on one or more factors that include source and destination of service location, route requested (heavy traffic or light traffic, road conditions, etc.), type of service (class of vehicle, etc.), start and end times of the service request (e.g., peak hours or non-peak hours) and the profiles of the drivers. The type of request can be determined by origin, destination, and time of request. The optimal commission rates are estimated for taxi drivers, in a limited number of iterations, using exploration-exploitation framework. The model is a semi-batched one, where service requests are allowed to accumulate for every time epoch (e.g., typically, less than 1 min.) and thereafter matched with available cabs, limousines, etc., in real time. This can be accomplished using the knowledge of current estimates of acceptable commission rates to the drivers as learned by the dynamic pricing system. When the responses of drivers are known, the estimates are updated by matching the requests to the driver's response. Behavior of each driver is assumed to be consistent, and only those drivers are considered whose cabs are available to service a request within a predetermined radius of each request. In some embodiments customer discounts can be provided using prepaid plans using an electronic wallet to reward loyalty. These discounts are provided to the customer in advance to implement transparency and encourage customer loyalty to the service provider),transmit, to the terminal apparatus of the user via the network, the information regarding the incentive to thereby grant the incentive to the user while the user is on board the vehicle;(0028: beneficial discounts offered to customers of the taxi service), and (0028: Embodiments are disclosed that can provide a dynamic pricing system for determining commission rates offered to service operators and service providers. In one embodiment, a dynamic pricing system for determining commission rates can be offered to taxi services for different types of requests or rides from customers. The embodiment for a dynamic pricing system can also include beneficial discounts offered to customers of the taxi service. The commission rates can be dynamically determined based on one or more factors that include source and destination of service location, route requested (heavy traffic or light traffic, road conditions, etc.), type of service (class of vehicle, etc.), start and end times of the service request (e.g., peak hours or non-peak hours) and the profiles of the drivers. The type of request can be determined by origin, destination, and time of request. The optimal commission rates are estimated for taxi drivers, in a limited number of iterations, using exploration-exploitation framework. The model is a semi-batched one, where service requests are allowed to accumulate for every time epoch (e.g., typically, less than 1 min.) and thereafter matched with available cabs, limousines, etc., in real time. This can be accomplished using the knowledge of current estimates of acceptable commission rates to the drivers as learned by the dynamic pricing system. When the responses of drivers are known, the estimates are updated by matching the requests to the driver's response. Behavior of each driver is assumed to be consistent, and only those drivers are considered whose cabs are available to service a request within a predetermined radius of each request. In some embodiments customer discounts can be provided using prepaid plans using an electronic wallet to reward loyalty. These discounts are provided to the customer in advance to implement transparency and encourage customer loyalty to the service provider). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kojima to include transmit, to the terminal apparatus of the user via the network, the information regarding the incentive to thereby grant the incentive to the user while the user is on board the vehicle of Biswas. Motivation to do so comes from the knowledge well known in the art that transmit, to the terminal apparatus of the user via the network, the information regarding the incentive to thereby grant the incentive to the user while the user is on board the vehicle would provide the rider an incentive that he can use in future rides and that would promote an increase in the sales and would therefore make the method/system more profitable.

As to claim 25, Kojima, and Biswas teach the operation management apparatus according to claim 1.
Biswas further teaches wherein the processor is further programed to determine that a third event has occurred on board the vehicle when the vehicle fails to pass a destination of the user, and in response to determining that the third event has occurred, determine the incentive while the user is on board the vehicle, and transmit, to the terminal apparatus of the user via the network, the information regarding the incentive to thereby grant the incentive to the user while the user is on board the vehicle; (0028: Embodiments are disclosed that can provide a dynamic pricing system for determining commission rates offered to service operators and service providers. In one embodiment, a dynamic pricing system for determining commission rates can be offered to taxi services for different types of requests or rides from customers. The embodiment for a dynamic pricing system can also include beneficial discounts offered to customers of the taxi service. The commission rates can be dynamically determined based on one or more factors that include source and destination of service location, route requested (heavy traffic or light traffic, road conditions, etc.), type of service (class of vehicle, etc.), start and end times of the service request (e.g., peak hours or non-peak hours) and the profiles of the drivers. The type of request can be determined by origin, destination, and time of request. The optimal commission rates are estimated for taxi drivers, in a limited number of iterations, using exploration-exploitation framework. The model is a semi-batched one, where service requests are allowed to accumulate for every time epoch (e.g., typically, less than 1 min.) and thereafter matched with available cabs, limousines, etc., in real time. This can be accomplished using the knowledge of current estimates of acceptable commission rates to the drivers as learned by the dynamic pricing system. When the responses of drivers are known, the estimates are updated by matching the requests to the driver's response. Behavior of each driver is assumed to be consistent, and only those drivers are considered whose cabs are available to service a request within a predetermined radius of each request. In some embodiments customer discounts can be provided using prepaid plans using an electronic wallet to reward loyalty. These discounts are provided to the customer in advance to implement transparency and encourage customer loyalty to the service provider). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kojima to include wherein the processor is further programed to determine that a third event has occurred on board the vehicle when the vehicle fails to pass a destination of the user, and in response to determining that the third event has occurred, determine the incentive while the user is on board the vehicle, and transmit, to the terminal apparatus of the user via the network, the information regarding the incentive to thereby grant the incentive to the user while the user is on board the vehicle of Biswas. Motivation to do so comes from the knowledge well known in the art that wherein the processor is further programed to determine that a third event has occurred on board the vehicle when the vehicle fails to pass a destination of the user, and in response to determining that the third event has occurred, determine the incentive while the user is on board the vehicle, and transmit, to the terminal apparatus of the user via the network, the information regarding the incentive to thereby grant the incentive to the user while the user is on board the vehicle would provide the rider an incentive that he can use in future rides and that would promote an increase in the sales and would therefore make the method/system more profitable.

As to claim 26, Kojima, and Biswas teach the operation management apparatus according to claim 1.
Biswas further teaches wherein the processor is further programed to determine that a third event has occurred on board the vehicle when the user accepts a request for alighting, and in response to determining that the third event has occurred, determine the incentive while the user is on board the vehicle, the incentive being greater the greater on a distance between a position at which the user alights from the vehicle and a destination of the user is, and transmit, to the terminal apparatus of the user via the network, the information regarding the incentive to thereby grant the incentive to the user while the user is on board the vehicle; (0028: Embodiments are disclosed that can provide a dynamic pricing system for determining commission rates offered to service operators and service providers. In one embodiment, a dynamic pricing system for determining commission rates can be offered to taxi services for different types of requests or rides from customers. The embodiment for a dynamic pricing system can also include beneficial discounts offered to customers of the taxi service. The commission rates can be dynamically determined based on one or more factors that include source and destination of service location, route requested (heavy traffic or light traffic, road conditions, etc.), type of service (class of vehicle, etc.), start and end times of the service request (e.g., peak hours or non-peak hours) and the profiles of the drivers. The type of request can be determined by origin, destination, and time of request. The optimal commission rates are estimated for taxi drivers, in a limited number of iterations, using exploration-exploitation framework. The model is a semi-batched one, where service requests are allowed to accumulate for every time epoch (e.g., typically, less than 1 min.) and thereafter matched with available cabs, limousines, etc., in real time. This can be accomplished using the knowledge of current estimates of acceptable commission rates to the drivers as learned by the dynamic pricing system. When the responses of drivers are known, the estimates are updated by matching the requests to the driver's response. Behavior of each driver is assumed to be consistent, and only those drivers are considered whose cabs are available to service a request within a predetermined radius of each request. In some embodiments customer discounts can be provided using prepaid plans using an electronic wallet to reward loyalty. These discounts are provided to the customer in advance to implement transparency and encourage customer loyalty to the service provider). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kojima to include wherein the processor is further programed to determine that a third event has occurred on board the vehicle when the user accepts a request for alighting, and in response to determining that the third event has occurred, determine the incentive while the user is on board the vehicle, the incentive being greater the greater on a distance between a position at which the user alights from the vehicle and a destination of the user is, and transmit, to the terminal apparatus of the user via the network, the information regarding the incentive to thereby grant the incentive to the user while the user is on board the vehicle of Biswas. Motivation to do so comes from the knowledge well known in the art that wherein the processor is further programed to determine that a third event has occurred on board the vehicle when the user accepts a request for alighting, and in response to determining that the third event has occurred, determine the incentive while the user is on board the vehicle, the incentive being greater the greater on a distance between a position at which the user alights from the vehicle and a destination of the user is, and transmit, to the terminal apparatus of the user via the network, the information regarding the incentive to thereby grant the incentive to the user while the user is on board the vehicle would provide the rider an incentive that he can use in future rides and that would promote an increase in the sales and would therefore make the method/system more profitable.


Claim(s) 3, 12, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al. (Foreign Application No. JP2017116995A) in view of Biswas et al., (U.S. Patent Application Publication No. US20170154348A1) in view of TREASURE, (Foreign Application No. WO2018140951A1).	

As to Claim 3, Kojima and Biswas teach the operation management apparatus according to claim 1.
Kojima and Biswas do not teach wherein processor is further programed to determine that a third event has occurred on board the vehicle when a delay occurs in the operation of the vehicle while the user is on board, and in response to determining that the third  event has occurred, determine the incentive while the user is on board the vehicle; and
transmit, to the terminal apparatus of the user via the network, the information regarding the incentive to thereby grant the incentive to the user while the user is on board the vehicle.
However TREASURE teaches wherein processor is further programed to determine that a third  event (0047: another passenger is picked up by the vehicle) has occurred on board the vehicle when a delay occurs in the operation of the vehicle while the user is on board, and in response to determining that the third  event has occurred, determine the incentive while the user is on board the vehicle; and (0047: Operations 1 12, 114, 116, 1 18, and 120 are followed by decision block 124, in which a number of passengers is selected by the rider. If a selection of "1" is made by a rider, then in decision block 126, the rider is queried whether a car pool is acceptable, such as by asking, "Would you accept a pooled ride?" If the rider responds "Yes", the branch is followed to operation 128, in which a discount can be provided to the rider if another passenger is picked up by the vehicle along the rider's route),transmit, to the terminal apparatus of the user via the network, the information regarding the incentive to thereby grant the incentive to the user while the user is on board the vehicle;(0047: discount can be provided to the rider if another passenger is picked up by the vehicle along the rider's route. The discount can be credited to an account associated with the rider or the discount can be applied to the rider's fare for the present ride or route.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kojima and Biswas to include transmit, to the terminal apparatus of the user via the network, the information regarding the incentive to thereby grant the incentive to the user while the user is on board the vehicleof TREASURE. Motivation to do so comes from the knowledge well known in the art that transmit, to the terminal apparatus of the user via the network, the information regarding the incentive to thereby grant the incentive to the user while the user is on board the vehicle would provide an incentive that the rider would use in future rides and which would encourage the rider to use the same service and that would promote an increase in the sales and would therefore make the method/system more profitable.	

As to Claim 12, Kojima and Biswas teach the operation management method according to claim 10.
Kojima and Biswas do not teach further comprising: that a third event has occurred on board the vehicle when a delay occurs in the operation of the vehicle while the user is on board; and in response to determining that the third event has occurred, determining the incentive while the user is on board the vehicle; and 
transmitting, to the terminal apparatus of the user via the network, the information regarding the incentive to thereby grant the incentive to the user while the user is on board the vehicle.
However TREASURE teaches further comprising: that a third event (0047: another passenger is picked up by the vehicle) has occurred on board the vehicle when a delay occurs in the operation of the vehicle while the user is on board; and in response to determining that the third event has occurred, determining the incentive while the user is on board the vehicle; and (0047: Operations 1 12, 114, 116, 1 18, and 120 are followed by decision block 124, in which a number of passengers is selected by the rider. If a selection of "1" is made by a rider, then in decision block 126, the rider is queried whether a car pool is acceptable, such as by asking, "Would you accept a pooled ride?" If the rider responds "Yes", the branch is followed to operation 128, in which a discount can be provided to the rider if another passenger is picked up by the vehicle along the rider's route),transmitting, to the terminal apparatus of the user via the network, the information regarding the incentive to thereby grant the incentive to the user while the user is on board the vehicle;(0047: discount can be provided to the rider if another passenger is picked up by the vehicle along the rider's route. The discount can be credited to an account associated with the rider or the discount can be applied to the rider's fare for the present ride or route.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kojima and Biswas to include determining that the third event has occurred, determining the incentive while the user is on board the vehicle of TREASURE. Motivation to do so comes from the knowledge well known in the art that determining that the third event has occurred, determining the incentive while the user is on board the vehicle would provide an incentive that the rider would use in future rides and which would encourage the rider to use the same service and that would promote an increase in the sales and would therefore make the method/system more profitable.

	As to Claim 19, Kojima and Biswas teach the vehicle according to claim 18.
Kojima and Biswas do not teach wherein vehicle is further configured to transmit, to the operation management apparatus, information regarding a delay in operation of the vehicle so as to enable the operation management apparatus to determine whether a third  event has occurred on board the vehicle based on the transmitted information regarding the delay in operation of the vehicle; and in response to determining that the third  event has occurred, determine the incentive while the user is on board the vehicle; and
transmit, to the terminal apparatus of the user via the network, the information regarding the incentive to thereby grant the incentive to the user while the user is on board the vehicle.
However TREASURE teaches wherein vehicle is further configured to transmit, to the operation management apparatus, information regarding a delay in operation of the vehicle so as to enable the operation management apparatus to determine whether a third event has occurred on board the vehicle based on the transmitted information regarding the delay in operation of the vehicle; and in response to determining that the third event has occurred, determine the incentive while the user is on board the vehicle; and (0047: Operations 1 12, 114, 116, 1 18, and 120 are followed by decision block 124, in which a number of passengers is selected by the rider. If a selection of "1" is made by a rider, then in decision block 126, the rider is queried whether a car pool is acceptable, such as by asking, "Would you accept a pooled ride?" If the rider responds "Yes", the branch is followed to operation 128, in which a discount can be provided to the rider if another passenger is picked up by the vehicle along the rider's route),transmit, to the terminal apparatus of the user via the network, the information regarding the incentive to thereby grant the incentive to the user while the user is on board the vehicle (0047: discount can be provided to the rider if another passenger is picked up by the vehicle along the rider's route. The discount can be credited to an account associated with the rider or the discount can be applied to the rider's fare for the present ride or route.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kojima and Biswas to include transmit, to the terminal apparatus of the user via the network, the information regarding the incentive to thereby grant the incentive to the user while the user is on board the vehicle of TREASURE. Motivation to do so comes from the knowledge well known in the art that transmit, to the terminal apparatus of the user via the network, the information regarding the incentive to thereby grant the incentive to the user while the user is on board the vehicle would provide an incentive that the rider would use in future rides and which would encourage the rider to use the same service and that would promote an increase in the sales and would therefore make the method/system more profitable.


Claim(s) 5, 14, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al. (Foreign Application No. JP2017116995A) in view of Biswas et al., (U.S. Patent Application Publication No. US20170154348A1) in view of Sethna et al., (U.S. Patent Application Publication No. 20110166899).

As to Claim 5, Kojima and Biswas teach the operation management apparatus according to claim 1.
Kojima and Biswas do not teach wherein processor is further programed to determine that a third event has occurred on board the vehicle when the number of passengers in the vehicle is greater than or equal to a predetermined number or when a vehicle occupancy of the vehicle is greater than or equal to a predetermined occupancy value, and
in response to determining that the third event has occurred, determine the incentive while the user is on board the vehicle; and
transmit, to the terminal apparatus of the user via the network, the information regarding the incentive to thereby grant the incentive to the user while the user is on board the vehicle.
However Sethna teaches wherein processor is further programed to determine that a third event has occurred on board the vehicle (claim 5: transportation vehicle has a number of total seats and a number of checked-in passengers, and wherein selecting the at least one bump passenger to bump from the transportation vehicle) when the number of passengers in the vehicle is greater than or equal to a predetermined number or when a vehicle occupancy of the vehicle is greater than or equal to a predetermined occupancy value, and (claim 5: determining, with a computer, a number of needed seats by subtracting the number of total seats from the number of checked-in passengers; and iteratively selecting, with a computer),in response to determining that the third event has occurred, determine the incentive while the user is on board the vehicle; and (0009: offering a certain incentive to passengers),transmit, to the terminal apparatus of the user via the network, the information regarding the incentive to thereby grant the incentive to the user while the user is on board the vehicle; (claim 5: providing the incentive to the at least one bump passenger comprises: determining, with a computer, a number of needed seats by subtracting the number of total seats from the number of checked-in passengers; and iteratively selecting, with a computer, a bump passenger from the plurality of bump passengers to bump from the transportation vehicle according to a selection process until the number of bump passengers selected is equal to or greater than the number of needed seats). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kojima and Biswas to include transmit, to the terminal apparatus of the user via the network, the information regarding the incentive to thereby grant the incentive to the user while the user is on board the vehicle of Sethna. Motivation to do so comes from the knowledge well known in the art that transmit, to the terminal apparatus of the user via the network, the information regarding the incentive to thereby grant the incentive to the user while the user is on board the vehicle would provide an incentive that the rider would use in future rides and which would encourage the rider to use the same service and that would promote an increase in the sales and would therefore make the method/system more profitable.

As to Claim 14, Kojima and Biswas teach the operation management method according to claim 10.
Kojima and Biswas do not teach that a third event has occurred on board the vehicle when the number of passengers in the vehicle is greater than or equal to a predetermined number, or that a vehicle occupancy of the vehicle is greater than or equal to a predetermined occupancy value; and 
in response to determining that the third event has occurred, determining the incentive while the user is on board the vehicle; and
transmitting, to the terminal apparatus of the user via the network, the information regarding the incentive to thereby grant the incentive to the user while the user is on board the vehicle.
However Sethna teaches a third event has occurred on board the vehicle (claim 5: transportation vehicle has a number of total seats and a number of checked-in passengers, and wherein selecting the at least one bump passenger to bump from the transportation vehicle) when the number of passengers in the vehicle is greater than or equal to a predetermined number, or that a vehicle occupancy of the vehicle is greater than or equal to a predetermined occupancy value; and (claim 5: determining, with a computer, a number of needed seats by subtracting the number of total seats from the number of checked-in passengers; and iteratively selecting, with a computer),in response to determining that the third event has occurred, determining the incentive while the user is on board the vehicle; and (0009: offering a certain incentive to passengers),transmitting, to the terminal apparatus of the user via the network, the information regarding the incentive to thereby grant the incentive to the user while the user is on board the vehicle; (claim 5: providing the incentive to the at least one bump passenger comprises: determining, with a computer, a number of needed seats by subtracting the number of total seats from the number of checked-in passengers; and iteratively selecting, with a computer, a bump passenger from the plurality of bump passengers to bump from the transportation vehicle according to a selection process until the number of bump passengers selected is equal to or greater than the number of needed seats). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kojima and Biswas to include transmitting, to the terminal apparatus of the user via the network, the information regarding the incentive to thereby grant the incentive to the user while the user is on board the vehicle of Sethna. Motivation to do so comes from the knowledge well known in the art that transmitting, to the terminal apparatus of the user via the network, the information regarding the incentive to thereby grant the incentive to the user while the user is on board the vehicle would provide an incentive that the rider would use in future rides and which would encourage the rider to use the same service and that would promote an increase in the sales and would therefore make the method/system more profitable.

As to Claim 22, Kojima and Biswas teach the vehicle according to claim 18.
Kojima and Biswas do not teach wherein vehicle is further configured to transmit, to the operation management apparatus via the network, a vehicle occupancy of the vehicle so as to enable the operation management apparatus to determine whether a third event has occurred on board the vehicle based on the transmitted vehicle occupancy of the vehicle; and 
in response to determining that the third event has occurred, determine the incentive while the user is on board the vehicle; and 
transmit, to the terminal apparatus of the user via the network, the information regarding the incentive to thereby grant the incentive to the user while the user is on board the vehicle.
However Sethna teaches wherein vehicle is further configured to transmit, to the operation management apparatus via the network, a vehicle occupancy of the vehicle so as to enable the operation management apparatus to determine whether a third event (claim 5: transportation vehicle has a number of total seats and a number of checked-in passengers, and wherein selecting the at least one bump passenger to bump from the transportation vehicle) has occurred on board the vehicle based on the transmitted vehicle occupancy of the vehicle; and (claim 5: determining, with a computer, a number of needed seats by subtracting the number of total seats from the number of checked-in passengers; and iteratively selecting, with a computer),in response to determining that the third event has occurred, determine the incentive while the user is on board the vehicle; and (0009: offering a certain incentive to passengers),transmit, to the terminal apparatus of the user via the network, the information regarding the incentive to thereby grant the incentive to the user while the user is on board the vehicle; (claim 5: providing the incentive to the at least one bump passenger comprises: determining, with a computer, a number of needed seats by subtracting the number of total seats from the number of checked-in passengers; and iteratively selecting, with a computer, a bump passenger from the plurality of bump passengers to bump from the transportation vehicle according to a selection process until the number of bump passengers selected is equal to or greater than the number of needed seats). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kojima and Biswas to include transmit, to the terminal apparatus of the user via the network, the information regarding the incentive to thereby grant the incentive to the user while the user is on board the vehicle of Sethna. Motivation to do so comes from the knowledge well known in the art that transmit, to the terminal apparatus of the user via the network, the information regarding the incentive to thereby grant the incentive to the user while the user is on board the vehicle would provide an incentive that the rider would use in future rides and which would encourage the rider to use the same service and that would promote an increase in the sales and would therefore make the method/system more profitable.


Claim(s) 7, 16, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al. (Foreign Application No. JP2017116995A) in view of Biswas et al., (U.S. Patent Application Publication No. US20170154348A1) in view of Voigt, (U.S. Patent Application Publication No. 20180308356).

As to Claim 7, Kojima and Biswas teach the operation management apparatus according to claim 1.
Kojima and Biswas do not teach wherein the incentive includes a right to have an application by the user preferentially accepted for boarding the vehicle.
However Voigt teaches wherein the incentive includes a right to have an application by the user preferentially accepted for boarding the vehicle; (0025: the app of smartphone 130 may be scanned by a scanner when user 101 boards vehicle 110). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kojima and Biswas to include wherein the incentive includes a right to have an application by the user preferentially accepted for boarding the vehicle of Voigt. Motivation to do so comes from the knowledge well known in the art that wherein the incentive includes a right to have an application by the user preferentially accepted for boarding the vehicle would provide the rider an easier way for entrance to the ride and that would therefore make the method/system user friendly.

As to Claim 16, Kojima and Biswas teach the operation management method according to claim 10.
Kojima and Biswas do not teach wherein the incentive includes a right to have an application by the user preferentially accepted for boarding the vehicle.
However Voigt teaches wherein the incentive includes a right to have an application by the user preferentially accepted for boarding the vehicle; (0025: the app of smartphone 130 may be scanned by a scanner when user 101 boards vehicle 110). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kojima and Biswas to include wherein the incentive includes a right to have an application by the user preferentially accepted for boarding the vehicle of Voigt. Motivation to do so comes from the knowledge well known in the art that wherein the incentive includes a right to have an application by the user preferentially accepted for boarding the vehicle would provide the rider an easier way for entrance to the ride and that would therefore make the method/system user friendly.

As to Claim 23, Kojima and Biswas teach the vehicle according to claim 18.
Kojima and Biswas do not teach wherein the incentive includes a right to have an application by the user preferentially accepted for boarding the vehicle.
However Voigt teaches wherein the incentive includes a right to have an application by the user preferentially accepted for boarding the vehicle; (0025: the app of smartphone 130 may be scanned by a scanner when user 101 boards vehicle 110). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kojima and Biswas to include wherein the incentive includes a right to have an application by the user preferentially accepted for boarding the vehicle of Voigt. Motivation to do so comes from the knowledge well known in the art that wherein the incentive includes a right to have an application by the user preferentially accepted for boarding the vehicle would provide the rider an easier way for entrance to the ride and that would therefore make the method/system user friendly.

Claim(s) 8, 17, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al. (Foreign Application No. JP2017116995A) in view of Biswas et al., (U.S. Patent Application Publication No. US20170154348A1) in view of Zhai et al., (U.S. Patent Application Publication No. 20200167742).

As to Claim 8, Kojima and Biswas teach the operation management apparatus according to claim 1.
Kojima and Biswas do not teach wherein the incentive includes a right regarding a fare of the vehicle.
However Zhai teaches wherein the incentive includes a right regarding a fare of the vehicle; (0049: user 104 may receive a transfer discount and is eligible for a reduced or eliminated fare for a ride on vehicle 106). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kojima and Biswas to include wherein the incentive includes a right regarding a fare of the vehicle of Zhai. Motivation to do so comes from the knowledge well known in the art that wherein the incentive includes a right regarding a fare of the vehicle would provide an incentive that the rider would use in future rides and which would encourage the rider to use the same service and that would promote an increase in the sales and would therefore make the method/system more profitable.

As to Claim 17, Kojima and Biswas teach the operation management apparatus according to claim 1.
Kojima and Biswas do not teach wherein the incentive includes a right regarding a fare of the vehicle.
However Zhai teaches wherein the incentive includes a right regarding a fare of the vehicle; (0049: user 104 may receive a transfer discount and is eligible for a reduced or eliminated fare for a ride on vehicle 106). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kojima and Biswas to include wherein the incentive includes a right regarding a fare of the vehicle of Zhai. Motivation to do so comes from the knowledge well known in the art that wherein the incentive includes a right regarding a fare of the vehicle would provide an incentive that the rider would use in future rides and which would encourage the rider to use the same service and that would promote an increase in the sales and would therefore make the method/system more profitable.

As to Claim 24, Kojima and Biswas teach the operation management apparatus according to claim 1.
Kojima and Biswas do not teach wherein the incentive includes a right regarding a fare of the vehicle.
However Zhai teaches wherein the incentive includes a right regarding a fare of the vehicle; (0049: user 104 may receive a transfer discount and is eligible for a reduced or eliminated fare for a ride on vehicle 106). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kojima and Biswas to include wherein the incentive includes a right regarding a fare of the vehicle of Zhai. Motivation to do so comes from the knowledge well known in the art that wherein the incentive includes a right regarding a fare of the vehicle would provide an incentive that the rider would use in future rides and which would encourage the rider to use the same service and that would promote an increase in the sales and would therefore make the method/system more profitable.	


NPL Reference
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “The effects of feedback and incentive-based insurance on driving behaviours: study approach and protocols” describes “The effects of feedback and incentive-based insurance on driving behaviours: study approach and protocols. The study has two stages. The first stage involves laboratory experiments using a state-of-the-art driving simulator. These experiments will test the effects of various monetary incentives on unsafe driving behaviours. The second stage builds on these experiments and involves a randomised con‐ trol trial to test the effects of both direct feedback (safety messaging) and monetary incentives on driving behaviour”.
	

Pertinent Art
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference#WO2018140951A1 teaches similar invention which describes the disclosure relates to systems and methods for routing vehicles and scheduling vehicle rides. In a system embodiment, a computer processor operable to execute computer-executable instructions, and a memory comprising computer-executable instructions can be provided. The computer-executable instructions can be operable to, prior to a predefined cutoff time and based at least in part on the start time and the end time for a first driver, generate a sequenced list of vehicle rides;; determine, prior to the predefined cutoff time, a revenue potential for each hour increment between the start time and the end time; modify, based at least in part on implementation of a metaheuristic algorithm, and after the predefined cutoff time, the sequenced list; and output, via a graphical user interface, the modified sequenced list to the first driver, wherein the graphical user interface comprises a list of optimized vehicle rides.



Response to Arguments
5.	Applicant's arguments filed 08/01/2022 have been fully considered but they are not persuasive. 
A.	With regards to applicant's arguments with respect to 35 U.S.C 102/103 arguments has been fully considered but are moot in view of the new grounds of rejection.
	

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAREK ELCHANTI/Primary Examiner, Art Unit 3621